ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-145, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), JAMES W. TREFFINGER of VERONA, who was admitted to the bar of this State in 1976, and who has been temporarily suspended from the practice of law since June 5, 2003, be disbarred based on respondent’s conviction for conspiracy to obstruct justice, in violation of 18 U.S.C.A 371 and mail fraud, in violation of 18 U.S.C.A. 1341, 1346 and 2, conduct in violation of RPC 8.4(b)(criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And JAMES W. TREFFINGER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*391It is ORDERED that JAMES W. TREFFINGER be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JAMES W. TREFFINGER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.